Citation Nr: 1755623	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO. 10-18 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1996 to August 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In September 2016, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). 

By way of background, in the August 2008 rating decision, the RO assigned a rating of 10 percent for his degenerative disc disease of the lumbar spine. During the course of the appeal, the RO granted an increase from 10 percent to 20 percent rating for service-connected degenerative disc disease of the lumbar spine, effective November 11, 2008. The Veteran contends that he should be found at least 40 percent disabled for his back disorder.

The Veteran was scheduled for a Travel Board hearing in March 2016, but in a February 2016 correspondence, the Veteran revoked his request for a hearing. As such, the Veteran's request for a hearing is deemed withdrawn.


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative disc disease of the lumbar spine had a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and has exhibited no evidence of ankylosis.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of a June 2008 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in July 2007, September 2012, May 2017, and June 2017. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

The Veteran contends that his low back pain is worse than currently rated. The Veteran explained that despite his treatment regime that includes cortisone injection, physical therapy, back brace, and Motrin 800 mg, he still suffers from low back pain and should be rated at least forty to fifty percent disabled. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's degenerative disc disease of the low back. During the appellate period, the Veteran complained of limited range of motion of the lumbar spine and pain on movement. The Board finds the Veteran's statement credible and competent, and therefore these statements are entitled to probative weight. Jandreau, 492 F.3d 1372. However, despite the Veteran's complaints of back pain, the records do not support a disability rating in excess of 20 percent. 

The Veteran was provided with VA examinations in July 2007, September 2012, May 2017, and June 2017. In the July 2007 VA examination, the Veteran essentially had normal clinical examination with no limitation of flexion or extension and minimal pain at maximum range of motion in all planes with no clinical objective evidence of radiculopathy. Despite the Veteran's complaint of stiffness with movement, and constant pain in the lower back with radiating pain to his legs, on examination, the Veteran had full range of motion in forward flexion and extension, with no additional loss of range of motion in all spheres after repetitive testing. Further, there was no muscle spasm or ankylosis of the lumbar spine. In fact, the Veteran's posture and gait was within normal limits. These mild findings are consistent with the treatment records during this time. For instance, an August 2006 and July 2007 x-ray scans of the lumbar spine showed mild to moderate disc degeneration, L4-L5 and L5-S1. As such, the Board finds that the July 2007 VA examination is consistent with, and supported by, the treatment records.

In the September 2012 VA examination, the Veteran's condition appeared to have slightly worsened. Specifically, the Veteran had forward flexion to 70 degrees, extension to 20 degrees, with no additional loss of range of motion in all spheres after repetitive testing. Further, the Veteran exhibited muscle spasm and abnormal gait and was even tested positive for straight leg raise test on the left with moderate radiculopathy in the left lower extremity. However, he had normal neurological examination, such as normal muscle strength, sensation, and reflexes. The findings from the VA examination are consistent with the treatment records. The treatment records show that the Veteran's condition slightly worsened. In October 2008, the Veteran exhibited some limitation in his range of motion with forward flexion to 80 degrees and extension to 15 degrees. The Board finds that the Veteran's condition gradually worsened and the findings from the September 2012 reflects the progressive worsening of the Veteran's low back condition. 

In the May 2017 VA examination, the Veteran's condition remained essentially unchanged. For instance, the Veteran had forward flexion to 70 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees, with no additional loss of range of motion in all spheres after repetitive testing. Further, the Veteran continued to exhibit muscle spasm and abnormal gait. Unlike the September 2012 VA examination, the Veteran was tested positive for straight leg raise test on the right with mild radiculopathy in the right lower extremity instead of the left. There was also evidence of pain on passive range of motion testing, and pain when the joint was used in non-weight bearing. However, there is no evidence of ankylosis of the spine. In addition, the Veteran had normal muscle strength, reflexes, but decreased sensation in the right lower extremity. It was determined that the limited range of motion also contributed to functional loss when bending, twisting, and turning. 

In the June 2017 VA examination, the Veteran claimed his condition worsened since the May 2017 VA examination. On examination, the Veteran had forward flexion to 60 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees with no additional loss of range of motion in all spheres after repetitive testing. However, the examiner opined that due to pain, fatigue, and lack of endurance, the Veteran would have additional loss in his range of motion such as forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion at 15 degrees, and bilateral lateral rotation at 20 degrees. The Veteran also tested positive for straight leg raise test with evidence of mild radiculopathy in bilateral lower extremities. However, the Veteran had unremarkable neurological examination. 

The medical evidence supports the findings from the May and June 2017 VA examinations. The treatment records show that the Veteran exhibited antalgic gait and had limited range of motion. Specifically, the Veteran had forward flexion to 60 degrees, extension to 15 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 20 degrees, which is consistent with the June 2017 VA examination. Despite the deficiency in the Veteran's range of motion, the May 2017 x-ray scan of the lumbar spine revealed no acute findings and no significant changes in the Veteran's back. However, considering that the findings from the treatment records and the VA examinations are consistent, the Board affords great probative value to the May 2017 and June 2017 VA examinations.

The Board acknowledges the treatment record in November 2008 that show the Veteran had flexion to 27 degrees. The Board finds that this record is inconsistent with the record as a whole. Specifically, an October 2008 record shows that the Veteran had forward flexion of 80 degrees. Further, a July 2008 and April 2011 x-ray scans of the lumbar spine revealed no more than mild degenerative disc disease. As such, the Board gives no weight to this record due to its inconsistency and lack of supportability. 

The Board also acknowledges the October 2012 back disability benefits questionnaire completed by the Veteran's treating physician. The treating physician indicated that the Veteran had forward flexion to 45 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees. The Board finds these findings are inconsistent with the record. Specifically, in the September 2012 and May 2017 VA examination, the Veteran exhibited forward flexion to 70 degrees. Even the x-ray scans throughout the record only show mild findings. Further, a November 2011 magnetic resonance imagining (MRI) scan of the lumbar spine only revealed mild to moderate findings with unremarkable bone marrow signal. The records do not support such significant limitation, and as such, the Board gives no probative value to the treating physician's assessment. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine is warranted. There is no evidence that the Veteran's back condition is manifested by forward flexion to 30 degrees or less, favorable ankylosis, or unfavorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note 5. The fact that the Veteran has range motion in his lumbar spine at all shows that ankylosis, for VA purposes, is not present. See Lewis v. Derwinski, 3 Vet. App. 259 (1992). While the Veteran has submitted competent and credible statements concerning generalized loss of range of motion, these statements are outweighed by the objective findings contained in the four VA examination reports and treatment records. As such, an increased rating in excess of 20 percent is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, flare-ups and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The examiner also noted further loss of motion in directions other than forward flexion. However, these noted additional impairments are still fully contemplated by the currently assigned 20 rating, which contemplates a limitation of forward flexion to between 30 and 60 degrees and combined range of motion less than 170 degrees. As such, the Board finds that any further loss of function due to flare-ups or other factors is fully contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.



ORDER

Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


